 1
                                                          JS-6
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11 DAVID HERNANDEZ,                        Case No.: 2:18-cv-06924-RGK (ASx)
                                           Assigned to Hon. R. Gary Klausner
12
               Plaintiff,                  [PROPOSED] ORDER GRANTING
13       vs.                               STIPULATION FOR DISMISSAL OF
                                           THE ENTIRE ACTION
14
     SING GOR & CHRIS INC. D/B/A
15 ROSECRANS SPIRIT SHOP; and

16 DOES 1 through 10,

17             Defendants.
18

19

20

21

22

23

24

25

26

27

28


                                    [PROPOSED] ORDER
 1         Based on the stipulation of the parties and for good cause shown:
 2         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
 3   both sides to bear their own fees and costs.
 4

 5         SO ORDERED.
 6

 7   DATED: March 20, 2019                          _______________________________
 8                                                  United States District Court Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                1
                                        [PROPOSED] ORDER
